[Cite as Zanesville v. Rouse, 126 Ohio St.3d 1, 2010-Ohio-2218.]




             CITY OF ZANESVILLE, APPELLANT, v. ROUSE, APPELLEE.
        [Cite as Zanesville v. Rouse, 126 Ohio St.3d 1, 2010-Ohio-2218.]
A document is “filed” when it is deposited properly for filing with the clerk of
        courts. The clerk’s duty to certify the act of filing arises only after a
        document has been filed — When a document lacks an endorsement from
        the clerk of courts indicating that it has been filed, filing may be proved by
        other means.
     (No. 2009-1282 — Submitted March 9, 2010 — Decided May 26, 2010.)
             APPEAL from the Court of Appeals for Muskingum County,
                           No. CT08-0035, 2009-Ohio-2689.
                                  __________________
                               SYLLABUS OF THE COURT
1. A document is “filed” when it is deposited properly for filing with the clerk of
        courts. The clerk’s duty to certify the act of filing arises only after a
        document has been filed.
2. When a document lacks an endorsement from the clerk of courts indicating that
        it has been filed, filing may be proved by other means.
                                  __________________
        LANZINGER, J.
                                    Case Background
        {¶ 1} The appellee, Ronald T. Rouse Jr., was charged with a
misdemeanor offense of domestic violence as a violation of a Zanesville
ordinance. The clerk of the Zanesville Municipal Court received the complaint
against Rouse, but failed to date-stamp or time-stamp the complaint.             The
complaint is physically located in the record, but bears no mark from the clerk’s
office indicating when it was filed.
                             SUPREME COURT OF OHIO




       {¶ 2} Rouse entered a plea of not guilty. Before his sentencing, he filed
a motion to dismiss the charges against him on grounds that the charging
complaint had not been properly filed. The city of Zanesville filed a response and
attached an affidavit of the clerk and a printout of the case docket as proof that the
complaint had been filed.
       {¶ 3} The trial court overruled the motion, found Rouse guilty, sentenced
him to a jail term, and imposed a fine.
       {¶ 4} The court of appeals reversed the judgment of the trial court,
reasoning that the complaint had not been filed and thus the jurisdiction of the
trial court had never been invoked. The court of appeals held the judgment
against Rouse to be void for lack of subject-matter jurisdiction, relying on State v.
Sharp, Knox App. Nos. 08 CA 000002, 08 CA 000003, and 08 CA 000004, 2009-
Ohio-1854. We reverse the judgment of the court of appeals.
                                      Analysis
       {¶ 5} The filing of a complaint invokes the jurisdiction of the municipal
court. See State v. Miller (1988), 47 Ohio App.3d 113, 114, 547 N.E.2d 399,
citing State v. Brown (1981), 2 Ohio App.3d 400, 2 OBR 475, 442 N.E.2d 475. It
follows that if a complaint is not filed in a case, the trial court has not obtained
jurisdiction over it. Thus, the question before us is whether a complaint against
Rouse actually was filed. Rouse urges us to declare that because the complaint
does not bear the appropriate file stamp, the complaint was not filed and
concomitantly the judgment against him is void.
       {¶ 6} Under several Ohio statutes, the clerk of a municipal court is
required to maintain a docket for each case, enter, when each document is filed,
the date of filing for each document on that docket, and endorse (statutes use the




                                          2
                                      January Term, 2010




word “indorse”) the time or date of filing on each document. See R.C. 1901.31,1
2303.08,2 and 2303.10.3 Similarly, Sup.R. 26.05(B)(2) requires that “[u]pon the
filing of any paper or electronic entry permitted by the municipal or county court,
a stamp or entry shall be placed on the paper or electronic entry to indicate the
day, month, and year of filing.” The Zanesville municipal clerk failed in this case
to properly endorse the complaint with the time or date of filing.
         {¶ 7} We observe, however, that the filing of a document does not
depend on the performance of a clerk’s duties. A document is “filed” when it is
deposited properly for filing with the clerk of courts. The clerk’s duty to certify
the act of filing arises only after a document has been filed. This is implicit in the
statutes and rules regarding filing. See R.C. 1901.31, 2303.08, 2303.10, and
2303.31, and Sup.R. 26.05 and 44. For instance, Sup.R. 44(E) provides that “
‘[f]ile’ means to deposit a document with a clerk of court, upon the occurrence of
which the clerk time or date stamps and dockets the document.” (Emphasis
added.) Thus, a party “files” by depositing a document with the clerk of court,
and then the clerk’s duty is to certify the act of filing. In short, the time or date
stamp does not cause the filing; the filing causes the certification.


1. {¶ a} R.C. 1901.31(E) provides: “The [municipal court] clerk shall do all of the following: file
and safely keep all journals, records, books, and papers belonging or appertaining to the court * *
*.
   {¶ b} “The clerk shall prepare and maintain a general index, a docket, and other records that
the court, by rule, requires, all of which shall be the public records of the court. In the docket, the
clerk shall enter, at the time of the commencement of an action, the names of the parties in full, the
names of the counsel, and the nature of the proceedings. Under proper dates, the clerk shall note
the filing of the complaint, issuing of summons or other process, returns, and any subsequent
pleadings.”

2. R.C. 2303.08 provides: “The clerk of the court of common pleas [and every other clerk of a
court of record, see R.C. 2303.31] shall indorse on each pleading or paper in a cause filed in the
clerk's office the time of filing * * *.”

3. R.C. 2303.10 provides: “The clerk of the court of common pleas [and every other clerk of a
court of record, see R.C. 2303.31] shall indorse upon every paper filed with him the date of the
filing thereof * * *.”




                                                  3
                             SUPREME COURT OF OHIO




        {¶ 8} This court has long recognized the difference between filing and
certification of filing by the clerk. In King v. Penn (1885), 43 Ohio St. 57, 1 N.E.
84, we held that “[w]hen a paper is in good faith delivered to the proper officer to
be filed, and by him received to be kept in its proper place in his office, it is
‘filed.’ The indorsement upon it by such officer of the fact and date of filing is
but evidence of such filing.” Id. at 61. Furthermore, when a document is filed, the
clerk’s failure to file-stamp it does not create a jurisdictional defect. State v. Otte
(2002), 94 Ohio St.3d 167, 169, 761 N.E.2d 34, citing State ex rel. Larkins v.
Baker (1995), 73 Ohio St.3d 658, 653 N.E.2d 701. That the clerk’s duties were
not carried out properly in this case does not mean that the complaint was not, in
fact, filed.
        {¶ 9} Nevertheless, certification by a clerk on a document attests that it
was indeed filed. Had the complaint been endorsed with “the fact and date of
filing” by the clerk, this would be evidence of the filing. King, 43 Ohio St. at 61,
1 N.E. 84.
        {¶ 10} But in the absence of a time or date stamp from the clerk, the
question is whether there is sufficient evidence from which a court may determine
that the document actually was filed. In Ferrebee v. Boggs (1969), 18 Ohio St.2d
87, 88, 47 O.O.2d 237, 247 N.E.2d 753, the appellant had filed her bill of
exceptions (containing the evidence submitted to the trial court), but the clerk had
failed to “officially stamp” it. We held that the lack of the clerk’s stamp did not
prevent the court of appeals from considering the contents of the bill, because it
was “clear from the record, the briefs and oral argument” that the bill had been
filed. Id. When a document lacks an endorsement from the clerk of courts
indicating that it has been filed, filing may be proved by other means. Here, there
is sufficient evidence that the complaint was deposited with the clerk of courts.
        {¶ 11} When the named defendant filed his motion to dismiss based upon
lack of jurisdiction, Zanesville responded with a brief and exhibits, including a




                                          4
                                 January Term, 2010




printout of the electronic docket sheet and an affidavit from the clerk of courts, as
proof that the case had been filed. The clerk’s affidavit explains that it is clear
from her records that the complaint was filed on February 28, 2006, because the
electronic docket for this case indicates a “filing date” of February 28, 2006.
Furthermore, it was the clerk’s practice to create a new case file and
corresponding electronic docket upon receipt of a complaint, and such a file and
docket were created. In short, the docketing of the case shows that the clerk
actually received the complaint. Based on these facts, the trial court correctly
determined that the complaint had been filed and correctly overruled Rouse’s
motion to dismiss.
                                     Conclusion
       {¶ 12} For the foregoing reasons, we reverse the judgment of the court of
appeals and reinstate the judgment of the trial court.
                                                                 Judgment reversed.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, and CUPP, JJ., concur.
       O’DONNELL, J., concurs separately.
       BROWN, C.J., not participating.
                               __________________
       O’DONNELL, J., concurring.
       {¶ 13} I concur and would reverse the judgment of the court of appeals
based on the holding in King v. Penn (1885), 43 Ohio St. 57, 61, 1 N.E. 84, which
stands for the proposition that “[w]hen a paper is in good faith delivered to the
proper officer to be filed, and by him received to be kept in its proper place in his
office, it is ‘filed.’ The indorsement upon it by such officer of the fact and date of
filing is but evidence of such filing.”
                               __________________
       Scott T. Hillis, Zanesville Law Director, and Susan E. Small, Assistant
Law Director, for appellant.



                                          5
                    SUPREME COURT OF OHIO




Elizabeth N. Gaba and David T. Spencer, for appellee.
                   ______________________




                                6